304 U.S. 580
58 S. Ct. 1058
82 L. Ed. 1542
Harry M. BLAIR, Robert Owston, et al., petitioners,v.George W. McCLINTIC, Judge, etc.
No. 1021.
Supreme Court of the United States
May 31, 1938

Messrs. George Pfeil, of New York City, Poffenbarger & Poffenbarger, of Charleston, W. Va., and John Levi Clark, of New York City, for petitioners.
Messrs. White & Clapp and Hepburn & Norris, all of Philadelphia, Pa., Hines, Rarick,  Door & Hammond, of New York City, Steptoe & Johnson, of Charleston, W. Va., and T. R. White of Philadelphia, Pa., for First Mortg. Bondholders Protective Committee, Thomas Hart, of Philadelphia, Pa., for Debentureholders Protective Committee, Charles A. Marshall, of New York City, for Dean & Co. and Wiley & Co., Stanley C. Morris and W. E. Miller, both of Charleston, W. Va., for respondents.
For opinion below, see Matter of Blair, 95 F.2d 995.
The motion to defer consideration is denied. The petition for writ of certiorari to the United States Circuit Court of Appeals for the Fourth Circuit is denied.
Mr. Justice ROBERTS took no part in the consideration or decision of this application.


1
Rehearing denied 59 S. Ct. 59, 83 L.Ed. ——.